DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are deemed to be allowable over the prior art of record pending the satisfaction of the Non-Statutory Obviousness-type Double Patenting rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art documents/references cited in the IDS of August 4, 2022 have been considered and are deemed to be no more pertinent than the prior art documents/references already of the record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,196,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  changing or replacing individual elements that make up the respective combinations
would only have risen to a matter of pure and clear design choice that would have been
obvious even to one of ordinary skill in the art before the effective filing date of the
claimed invention in order to compare and experiment with different mix of
combinations.  
Response to Arguments
Applicant’s arguments filed August 31, 2022 with respect to the FIRST DOUBLE-PATENTING REJECTION OF CLAIMS 1-15 in view of U.S. Patent No. 10,757,262 B1 and the SECOND DOUBLE-PATENTING REJECTION OF CLAIMS 1-15 in view of U.S. Patent No. 10,917,526 B1 have been fully considered and are persuasive.  Those rejections have been withdrawn. 
Applicant's arguments filed August 31, 2022 with respect to the THIRD DOUBLE-PATENTING REJECTION OF CLAIMS 1-15 in view of U.S. Patent No. 11,196,865 B2 have been fully considered but they are not persuasive. 
The applicant argues:
“The Examiner asserts that “although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.” Office Action, page 4. Applicant respectfully disagrees. In contrast, Applicant respectfully submits that the claims of the present application are more focused and have a different scope than claims 1-27 of U.S. Patent No. 11,196,865. Indeed, contrary to the Examiner’s assertions, Applicant respectfully submits that claim 1 of the present application and claim 1 of U.S. Patent No. 11,196,865 each contain limitations that are exclusive of
each other.”  REMARKS, page 13.  
The examiner respectfully disagrees.  For the record, the THIRD DOUBLE-PATENTING REJECTION OF CLAIMS 1-15 in view of U.S. Patent No. 11,196,865 B2  (repeated and reapplied above) never asserted “although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.”  This assertion was applied only to the FIRST and SECOND DOUBLE-PATENTING REJECTIONs OF CLAIMS 1-15.  An entirely different rationale and reasoning were applied to the THIRD DOUBLE-PATENTING REJECTION OF CLAIMS 1-15 in view of U.S. Patent No. 11,196,865 B2.  Thus, the REMARKS lack any arguments that address the substance of the THIRD DOUBLE-PATENTING REJECTION OF CLAIMS 1-15 in view of U.S. Patent No. 11,196,865 B2.
The applicant goes on to note bolded differences in the exemplary respective claims 1 of the present application and the parent patent.  The examiner agrees with the differences; which is why a non-statutory double patenting rejection was applied.  The examiner realizes that the first combination and the second combination of the respective claims 1 are different.  However, to confirm what has been articulated and applied in the above rejection, the examiner respectfully asserts that picking and choosing any elements/items from the respective groupings (plurality of agents and set of one or more subsets of items) that have already been determined and are identical in the respective claims 1 in order to determine/compare the different or optimal performances/combinations are an obvious matter of design choice through routine experimentation.  Therefore, the THIRD DOUBLE-PATENTING REJECTION OF CLAIMS 1-15 in view of U.S. Patent No. 11,196,865 B2 is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
December 16, 2022